Exhibit 10.2

AMENDMENT

TO

THE SEVERANCE AGREEMENT

This AMENDMENT TO THE SEVERANCE AGREEMENT (this “Amendment”) is made as of     ,
2016 by Baxalta Incorporated, a Delaware corporation (the “Company”), and [•]
(the “Executive”).

W  I  T  N  E  S  S  E  T  H.

WHEREAS, the Company, and the Executive entered into that certain Severance
Agreement, dated as of [July 1, 2015] (the “Severance Agreement”) (capitalized
terms used and not otherwise defined herein shall have the meanings given to
such terms in the Severance Agreement); and

WHEREAS, the parties hereto desire to amend the Severance Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. The Severance Agreement is hereby amended by replacing Section 6.4 in its
entirety with the following language:

“6.4. Certain Additional Payments.

(a) If it is determined that any benefit provided to the Executive or payment or
distribution by or for the account of the Company or its affiliates to or for
the benefit of the Executive, whether provided, paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by the Executive with respect to such excise tax
resulting from any action or inaction by the Company or its affiliates (such
excise tax, together with any such interest and penalties, collectively, the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of the Excise Tax and all other income, employment, excise and other
taxes that are imposed on the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the sum of (A) the Excise Tax imposed upon the
Payments and (B) the product of any deductions disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income and
the highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made.

(b) All determinations required to be made under this Section 6.4, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be used in arriving at such determination, shall
be made by the Company’s third party service provider engaged by the Company
prior to the transaction resulting in the Payment



--------------------------------------------------------------------------------

to prepare similar calculations (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and to the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 6.4, shall
be paid by the Company to the Executive within five days (5) of the receipt of
the Accounting Firm’s determination, but in any event no later than thirty
(30) days after the end of the year in which the Executive pays any tax imposed
pursuant to Section 4999 of the Code. Any determination by the Accounting Firm
shall be binding upon the Company, its affiliates, and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that additional Gross-Up Payments shall be required to be made to
compensate the Executive for amounts of Excise Tax later determined to be due,
consistent with the calculations required to be made hereunder (an
“Underpayment”). If the Executive is required to make a payment of any Excise
Tax in addition to such amounts that were initially determined to be payable by
the Accounting Firm, the Accounting Firm shall, if applicable, determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that they desire to contest such
claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith to contest such claim
effectively; and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties incurred in connection
with such contest) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.”

 

2



--------------------------------------------------------------------------------

2. Except as specifically set forth herein, the Severance Agreement and all of
its terms and conditions remain in full force and effect, and the Severance
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Severance Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Severance Agreement as amended by this Amendment.

 

3. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

4. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

5. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Severance Agreement, as amended by this Amendment, embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT THE SEVERANCE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BAXALTA INCORPORATED By:       Name:   Title: EXECUTIVE  

 

[name]